DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 15 March 2021 has been entered.  Claims 2 and 7 have been cancelled.  Claims 1, 3, 5, 9, 10, 12, 14, 16, 17, 19-23 and 25-27 are pending.
The previous rejections under 35 U.S.C. 112 (b) and (d) have been withdrawn in light of Applicants’ amendment and remarks filed 15 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 recite the limitation "said protein" in 4.  There is insufficient antecedent basis for this limitation in the claims.  Claim 17 from which claims 20 and 21 depend does not require a protein component. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, 5, 9, 10, 12, 14, 16, 17, 19, 23 and 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Behall et al. (“Consumption of Both Resistant Starch and β-Glucan Improves Postprandial Plasma Glucose and Insulin in Women”, Diabetes Care, Volume 29, Number 5, May 2006, pp. 976-981) in view of Jayaraj et al. (Amylase inhibitors and their biomedical applications”, Starch, 65 (2013), pp. 535-542) and as evidenced by Inglett et al. (“Sensory and Nutritional Evaluations of Oatrim” – Research CFW, Vol. 39, No. 10, October 1994, pp. 755-759).
Regarding claims 1-3, 7, 9 and 10, Behall et al. disclose a composition comprising resistant starch (i.e. high amylose resistant starch) and soluble fiber (i.e. β-glucan from oat – Abstract, p. 976-977/Research Design and Methods).  Behall et al. disclose that a reduction in glycemic response is enhanced by combining resistant starch and soluble fiber; Consumption of foods containing this combination of fibers improves glucose metabolism (Abstract). 
Behall et al. disclose compositions comprising about 83% resistant fiber and about 4.2% soluble fiber (i.e. β-glucan – wherein the composition comprises 5.06 g of high amylose corn resistant starch and 1.0 g of Oatrim having β-glucan, i.e. soluble fiber in an amount of 0.26 g).
Behall et al. is silent with respect to a carbohydrate enzyme inhibitor.
Jayaraj et al. teach inhibition of α-amylase can significantly reduce the post-prandial increase of blood glucose and can be an important strategy in the control of blood glucose level in the type-2-diabetic patients and for controlling obesity (Abstract). 

Behall et al. and Jayaraj et al. are combinable because they are concerned with the same field of endeavor, ingredients known to contribute to the reduction of post-prandial increases of blood glucose (i.e. glycemic response).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added an amylase inhibitor, as taught by Jayaraj et al., to the composition of Behall et al. for the purpose of reducing glycemic response in humans who consume the composition.  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to bused for the very same purpose (MPEP §2144.06).     
Regarding claim 5, modified Behall et al. disclose all of the claim limitations as set forth above.  Given Behall et al. disclose high amylose corn resistant starch, intrinsically the resistant starch is insoluble and would be on of subtype RS2.
Regarding claim 12, modified Behall et al. disclose all of the claim limitations as set forth above.  While Jayaraj et al. teach amylase inhibitors, the reference is silent with respect to dosing.
However, given the Jayaraj et al. teach the inhibitory activities of amylase inhibitors are known, it would have been obvious to one of ordinary skill in the art to have adjusted, in routine experimentation, the amount of the enzyme inhibitor to include in a composition comprising 
Regarding claim 14, modified Behall et al. disclose all of the claim limitations as set forth above.  Behall et al. disclose a composition comprising Oatrim as a source of soluble fiber.
As evidenced by Inglett et al., Oatrim comprises about 10.2% protein (dry weight basis) (p.756/Table II).  Therefore, in the composition comprising about 16% Oatrim (wherein 1 gram of Oatrim and 5.06 g of resistant starch make up the composition), the composition would comprise about 1.6% protein.
Regarding claim 16, modified Behall et al. disclose all of the claim limitations as set forth above.  While Behall et al. disclose protein from oat, the reference is silent with respect to protein derived from other “natural sources” including soy, wheat, pea, rice or whey.  
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113 I). 
Regarding claims 17 and 19, modified Behall disclose all of the claim limitations as set forth above.  While Behall et al. disclose a composition comprising Oatrim, i.e. β-glucan, as a soluble fiber, the reference also disclose hydrocolloids including pectin, guar gum, gum tragacanth and methyl cellulose can be used interchangeably with Oatrim as a soluble fiber (p. 976/Introduction).    
Given Behall et al. disclose the interchangeability of some hydrocolloids with Oatrim, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used a combination of soluble fibers, including for example a 
Regarding claim 23, modified Behall et al. disclose all of the claim limitations as set forth above.  As evidenced by Inglett et al., Oatrim comprises fat, i.e. lipid (p. 756/Table II).
Regarding claims 25 and 26, modified Behall et al. disclose all of the claim limitations as set forth above.  Given Behall et al. disclose a composition comprising a combination of high amylose corn resistant starch and Oatrim, it necessarily follows the composition would be used in powder form (i.e. grains).
Regarding claim 27, modified Behall et al. disclose all of the claim limitations as set forth above.  Behall et al. disclose a muffin comprising the composition of resistant starch and soluble fiber as set forth above for claim 1 (p. 976-977/Research Design and Methods).
Given Behall et al. disclose a muffin, intrinsically the muffin has a glycemic index and it would be lowered by the addition of the composition.  
Response to Arguments
Applicants’ arguments filed 15 March 2021 have been fully considered but they are not persuasive. 
Applicants submit “Behall is a study to assess the effect of various levels of resistant starch and soluble fiber on the glycemic response and insulin sensitivity . . .[t]he study involved muffin mixes with differing levels of high amylose corn resistant starch and B-glucan soluble fiber . . .”  Applicants find “Behall is not concerned with developing food materials for use as a food additive to lower the glycemic index of foodstuffs.”  
Here, claim 1 is directed to a “food material” comprising insoluble resistant starch, soluble fiber and at least on carbohydrate enzyme inhibitor.  Behall eta l. disclose a fiber 
The preamble of claim 1 merely states the purpose or intended use of the claimed composition, i.e. for lowering the glycemic index of a foodstuff and is not considered a limitation.  Nonetheless, it is noted the combination of Behall et al. and Jayaraj et al. disclose a composition used in a foodstuff, i.e. muffin, to improve postprandial plasma glucose and insulin.  
There are no limitations in claim 1 that require the claimed composition is added to a foodstuff or even limits the types of foodstuff it can be added to.  
Applicants submit Behall et al. reports that the best results were achieved with the high β-glucan-high resistant starch combination.  Applicants explain this means the composition would comprise about 31% soluble fiber which differs from the weight percentage of 1-20% soluble fiber specified in the claims of the instant application.
 The Examiner disagrees.  First, while Behall et al. disclose the best results were achieved with 5.06% resistant starch and 10% Oatrim, Behall et al. only teaches that a minimum intake of resistant starch is needed in order for beneficial reduction in insulin response to be observed (i.e. about 5-6% - p. 980/Conclusions).  Irrespective, a muffin composition comprising 5.06% resistant starch and 10% Oatrim (i.e. providing 2.3% β-glucan) would comprise about 33% resistant starch and about 15% soluble fiber.  
Applicants submit, while Jayaraj et al. “describe the use of amylase inhibitors to control blood glucose levels . . . it will be appreciated that the amylase inhibitors are provided in the form of a stand-alone medicament and do not form part of a food material.”  
all the features of the present claimed invention, Jayaraj et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely amylase inhibitors are known to reduce the post-prandial blood glucose levels and insulin responses to dietary carbohydrates, and in combination with the primary reference, discloses the presently claimed invention. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796